FILED
                    UNITED STATES COURT OF APPEALS                          MAR 11 2010

                                                                        MOLLY C. DWYER, CLERK
                            FOR THE NINTH CIRCUIT                        U .S. C O U R T OF APPE ALS




E. JOYCE GLASGOW,                                No. 08-35943

             Plaintiff - Appellant,              D.C. No. 2:08-cv-00410-CRD
                                                 Western District of Washington,
  v.                                             Seattle

MICHAEL J. ASTRUE, Commissioner of
Social Security,                                 ORDER

             Defendant - Appellee.



Before: GOULD and TALLMAN, Circuit Judges, and BENITEZ, * District Judge.

       The memorandum disposition filed on December 29, 2009, is amended as

follows: On page 3, line 14, replace <examiner> with <expert, Dr. McKnight>.

On page 3, line 18, replace <examiner’s> with <expert’s>.

       The panel has voted to deny the petition for panel rehearing and to deny the

petition for rehearing en banc. The full court has been advised of the petition for

rehearing en banc, and no judge has requested a vote on whether to rehear the

matter en banc. Fed. R. App. P. 35. The petition for panel rehearing and the




       *
            The Honorable Roger T. Benitez, United States District Judge for the
Southern District of California, sitting by designation.
petition for rehearing en banc are DENIED. No further petitions for rehearing or

rehearing en banc shall be entertained.